DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
February 3, 1998
Dear State Medicaid Director:
This letter is one of a series that provides guidance on the implementation of the Balanced Budget Act. The
purpose of this letter is to provide information concerning the payment of Medicare Part B premiums for the
two new mandatory eligibility groups of low-income Medicare beneficiaries called Qualifying Individuals or
QIs. A previous letter on this topic was released on December 15, 1997.
We are pleased to advise that States will have administrative flexibility with regard to the payment method for
the QI-2 benefit. In the case of QI-2s, with income at least 135%, but less than 175% of the poverty level, the
benefit in 1998 is equivalent to $1.07 per month. The benefit may be paid directly to the eligible QI-2,
prospectively or retroactively, on a monthly, quarterly, or annual basis. We hope that this payment flexibility
makes it easier to administer this important new benefit. As we indicated in our previous letter, States will be
able to pay the full Medicare Part B premium using the State buy-in process for QI-1s.
The FY 1998 State allocation table was published in the Federal Register on January 26, 1998, and a copy of it
is enclosed. Also enclosed is a chart indicating the specific income limits to be used, based on the percentages
of poverty that are applicable for each of the Medicare low-income beneficiary groups, until the new Federal
Poverty Levels are published by the Department of Health and Human Services in the Federal Register in the
spring.
We want to help assure this new benefit is utilized to its maximum potential for these very vulnerable
individuals. We will continue to work with States, the various technical advisory groups and representatives of
the beneficiary community to accomplish this goal both for this year and in the future. And, to this end, we
encourage you to consider using simplified application forms for this program, allowing individuals to apply for
benefits without making a trip to the Medicaid office and, working with representatives of the beneficiary
community to reach out to the general public about this program.
If you have any questions about this provision or the contents of this letter, please contact Robert Nakielny of
my staff at (410) 786-4466.
Sincerely,
/s/
Sally K. Richardson Director
Center for Medicaid and State Operations
Enclosures (2)
cc: All HCFA Regional Administrators
All HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge - American Public Welfare Association Joy Wilson - National
Conference of State Legislatures Jennifer Baxendell - National Governors'
Association HCFA Press Office

Estimated State Allotments for Medicaid Payment of Medicare Part B Premiums
State FY98 (a) (b)(c) State Share Allocation
State M11 M22 [2 x (a)] + (b) of (c) (in thousands)
AK
AL
AR
AZ
CA
CO
CT
DC
DE
FL
GA
HI
IA
ID
IL
IN
KS
KY
LA
MA
MD

0
36
21
18
99
13
13
2
4
89
42
4
15
4
75
25
13
18
27
37
25

2
65
37
50
311
33
65
3
9
270
102
9
49
15
167
92
41
91
56
83
72

2
137
79
86
509
59
91
7
17
448
186
17
79
23
317
142
67
127
110
157
122

.03%
2.14%
1.23%
1.34%
7.96%
0.92%
1.42%
0.11%
0.27%
7.00%
2.91%
0.27%
1.23%
0.36%
4.95%
2.22%
1.05%
1.98%
1.72%
2.45%
1.91%

$63
4,283
2,470
2,688
15,911
1,844
2,845
219
531
14,004
5,814
531
2,470
719
9,909
4,439
2,094
3,970
3,439
4,908
3,814

ME
MI
MN
MO
MS
MT
NC
ND
NE
NH
NJ
NM
NV
NY
OH
OK
OR
PA

7
44
18
30
26
8
58
5
10
7
51
10
7
92
56
26
22
82

27
122
55
81
42
16
110
11
26
17
118
29
19
271
167
47
53
213

41
210
91
141
94
32
226
21
46
31
220
49
33
455
279
99
97
377

0.64%
3.28%
1.42%
2.20%
1.47%
0.50%
3.53%
0.33%
0.72%
0.48%
3.44%
0.77%
0.52%
7.11%
4.36%
1.55%
1.52%
5.89%

1,282
6,565
2,845
4,408
2,938
1,000
7,065
656
1,438
969
6,877
1,532
1,032
14,223
8,721
3,095
3,032
11,785

RI
SC
SD
TN
TX
UT
VA
VT
WA
WI
WV
WY

7
27
5
39
78
4
19
4
9
10
19
2

18
52
9
56
221
18
81
7
67
56
39
4

32
106
19
134
377
26
119
15
85
76
77
8

0.50%
1.66%
0.30%
2.09%
5.89%
0.41%
1.86%
0.23%
1.33%
1.19%
1.20%
0.13%

1,000
3,314
594
4,189
11,785
813
3,720
469
2,657
2,376
2,407
250

Total

1362

3674

6398

100.00%

200,000

1.) Three-year average of number (000) of Medicare beneficiaries in State who are not enrolled in
Medicaid but whose incomes are at least 120 but less than 135 of Federal Poverty Line
2.) Three-year average of number (000) of Medicare beneficiaries in State who are not enrolled in
Medicaid but whose incomes are at least 135 but less than 175 of Federal Poverty Line
INCOME LIMITS BASED ON PERCENTAGE OF POVERTY
QMB Monthly Income Limits using 1997 (100% + $20)*
All States except Alaska and Hawaii: $ 678 - individual $ 905 - couple
Alaska: $ 843 - individual $1,126 - couple
Hawaii: $ 776 - individual $1,037 - couple
SLMB Monthly Income Limits using 1997 (120% + $20)*
All States except Alaska and Hawaii: $ 809 - individual $1,081 - couple
Alaska: $1,007 - individual $1,347 - couple
Hawaii: $ 927 - individual $1,240 - couple
QI-1 Monthly Income Limits using 1997 (135% + $20)*
All States except Alaska and Hawaii: $ 908 - individual $1,214 - couple
Alaska: $1,131 - individual $1,513 - couple
Hawaii: $1,041 - individual $1,393 - couple
QI-2 Monthly Income Limits using 1997 (175% + $20)*
All States except Alaska and Hawaii: $1,171 - individual $1,568 - couple
Alaska: $1,460 - individual $1,956 - couple
Hawaii: $1,343 - individual $1,800 - couple
* $20 = amount of the monthly SSI income disregard

